Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This communication is response to the application filed 06/27/2022 havingclaims 1-30 pending and presented for examination.
Priority
2.  	Application filed on 05/27/2021 is a has PRO 63/136,112 01/11/2021 are acknowledged.
Drawings
3.  	The drawings were received on 05/27/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 06/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 05/27/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims  1-5, 15-17, 22-24, 27 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20200022215 A1 Takahashi et al. (Hereinafter “Takahashi ").
 	As per claim 1, Takahashi teaches a user equipment (UE) for wireless communication, comprising: a memory comprising instructions; and one or more processors configured to execute the instructions and cause the UE to:: perform radio link monitoring (RLM) reference signal measurements on a primary secondary cell (PSCell) while the UE is operating in a secondary cell group (SCG) deactivated state ( para [0067-0070] para fig. 4, 5  UE is monitoring the link failure based on the given time primary secondary cell (PSCell) while the UE is operating in a secondary cell group (SCG) deactivated state); perform beam failure detection (BFD) reference signal measurements while the UE is operating in the SCG deactivated state ( para [0067-0070], fig. 4, 5 perform a beam failure detection based on the measurement while UE is connected state); transmit, to a master node associated with a master cell group (MCG) while the UE 1s operating in the SCG deactivated state, an SCG failure information message if at least one of: a PSCell radio link failure (RLF) 1s detected   based at least in part on the RLM reference signal measurements; or a  beam failure is detected based at least in part on the BFD reference signal measurements( para [0067-0070], fig. 5,   transmitting to a master node of the primary group beams  failure or radio link failure information message based on the  radio link failure (RLF) detection based at least in part on the RLM reference signal measurements while the UE is operating in SCG deactivated state such as in step 70).  20200022215
	As per claim 2, Takahashi teaches the UE of claim 1, wherein the SCG failure information message is transmitted based on an SCG failure recovery procedure initiated at the UE (para [0087], transmitted based at least in part on an SCG failure recovery procedure initiated at the UE).  
	As per claim 3, Takahashi teaches the UE of claim 2, wherein the one or more processors are further configured to cause the UE: receive, from the master node associated with the MCG or from a secondary node via the master node, a configuration  based on the SCG failure information message (para [0086-0089] , UE receives configuration information from the master enable UE to initiate the SCG failure recovery procedure), wherein the SCG failure information message indicates at least one or-mere-of: the RLM reference signal measurements, the BFD reference signal measurements, or other reference signal measurements that are to be reported by the UE based on the configuration  (para [0086-0089], the RLM reference signal measurements ).  
	As per claim 4, Takahashi teaches the UE of claim 1, wherein the one or more processors are further cause the UE to: receive, from the master node or from a secondary node via the master node, a radio resource control (RRC) reconfiguration based 
	As per claim 5, Takahashi teaches the UE of claim 4, wherein the one or more processors are further configured to cause the UE to: perform updated RLM reference signal measurements based on the RRC reconfiguration (para [0112], fig. 4, perform updated RLM reference signal measurements based at least in part on the RRC reconfiguration received from the master node).  
	As per claim 15, Takahashi teaches a master node for wireless communication, comprising: a memory; and one or more processors coupled to the memory, configured to: receive, from a user equipment (UE) operating in a secondary cell group (SCG) deactivated state ((para [0067-0070] para fig. 4,8 , receiving, from a user equipment (UE) operating in a secondary cell group (SCG) deactivated state,), an SCG failure information message based at least in part on one of: a primary secondary cell (PSCell) radio link failure (RLF)  is detected based at least in part on radio link monitoring (RLM) reference signal measurements, or a beam failure  is detected based at least in part on BFD beam failure detection (BFD) reference signal measurements ( para [0067-0070] para fig. 4,8   UE is monitoring the link failure based on the given time primary secondary cell (PSCell) while the UE is operating in a secondary cell group (SCG) deactivated state);; transmit, to a secondary node, the SCG failure information message (para [0067-0070] para fig. 8, transmit, to a secondary node, the SCG failure information message); receive, from the secondary node, a radio resource control (RRC) reconfiguration based at least in part on the SCG failure information message (para [0109-0112], fig. 8, receive, from the SgNB, a radio resource control (RRC) reconfiguration based at least in part on the SCG failure information message, a radio resource control for the UE to connect to the connecting); and transmitting, to the UE, the RRC reconfiguration received from the secondary node (para [0109-0112], fig. 8, transmit, to the UE, the RRC reconfiguration received from the secondary node).    
	As per claim 16, Takahashi teaches the master node of claim 15, wherein the one or more processors are further configured to: receive, from the secondary node (para [0109-0112], fig. 8, master node receives the configuration that enables UE to initiate an SCG failure recovery procedure based at least in part on the BFD); and a configuration   indicating at least one of: the RLM reference signal measurements, the BFD reference signal measurements, or other reference signal measurements that are to be reported by the UE based on the configuration; and transmit, to the UE, the configuration (para [0109-0112], fig. 8, transmit, to the UE, the configuration received from the secondary node, wherein the SCG failure information message indicates one or more of: the RLM reference signal measurements);.  
	As per claim 17, Takahashi teaches the master node of claim 15, wherein the RRC reconfiguration indicates: an updated set of beams for the UE to measure, and an updated RLM configuration that includes an updated set of RLM reference signals for the UE to measure (para [0161], an updated information for connecting to the new base station and beam associated with corresponding beam from the MeNB).    
	As per claim 22, Takahashi teaches a  method of wireless communication performed by a user equipment (UE), comprising: performing radio link monitoring (RLM) reference signal measurements on a primary secondary cell (PSCell) while the UE is operating in a secondary cell group (SCG) deactivated state ( para [0067-0070] para fig. 4,   UE is monitoring the link failure based on the given time primary secondary cell (PSCell) while the UE is operating in a secondary cell group (SCG) deactivated state);; performing beam failure detection (BFD) reference signal measurements while the UE is operating in the SCG deactivated state ( para [0067-0070], fig. 4, 5 perform a beam failure detection based on the measurement while UE is connected state); and transmitting, to a master node associated with a master cell group (MCG) while the UE is operating in the SCG deactivated state, an SCG failure information message  at least one of: a PSCell radio link failure (RLF) is detected  based at least in part on the RLM reference signal measurements- or a BFD beam failure is detected based at least in part on the BFD reference signal measurements. (( para [0067-0070], fig. 5,   transmitting to a master node of the primary group beams  failure or radio link failure information message based on the  radio link failure (RLF) detection based at least in part on the RLM reference signal measurements while the UE is operating in SCG deactivated state such as in step 70).    
	As per claim 23, Takahashi teaches the method of claim 22, further comprising: receiving, from the master node associated with the MCG or from a secondary node via the master node, a configuration   associated with transmitting the SCG failure information message (para [0112], fig. 4,8, configuration that enables the UE to initiate the SCG failure recovery procedure based at least in part on the BFD from master node), wherein the SCG failure information message indicates at least one or more of: the RLM reference signal measurements, the BFD reference signal measurements, or additional other reference signal measurements that are to be reported by the UE based  on the configuration (para [0112], fig. 4,8, reference signal measurements to be reported by the UE based at least in part on the configuration received from the master node or from the secondary node via the master node).  
	 As per claim 24, Takahashi teaches the method of claim 22, further comprising: further comprising: receiving, from the master node associated with the MCG or from a secondary node via the master node, a radio resource control (RRC) reconfiguration based on transmitting the SCG failure information message (para [0112], fig. 4, receive from the Master enb a radio resource control (RRC) reconfiguration based the SCG failure information message transmitted to the master node and  forwarded by the master node to the secondary node), wherein the RRC reconfiguration indicates at least one of: an updated set of beams for the UE to measure, [[and]]or an updated RLM configuration that includes an updated set of RLM reference signals for the UE to measure (para [0161], an updated information for connecting to the new base station and beam associated with corresponding beam from the MeNB).  .  
 	As per claim 27, Takahashi teaches a method of wireless communication performed by a master node, comprising: receiving, from a user equipment (UE) operating in a secondary cell group (SCG) deactivated state, an SCG failure information message based at least in part on one of (para [0067-0070] para fig. 4,8 , receiving, from a user equipment (UE) operating in a secondary cell group (SCG) deactivated state, an SCG failure information message  if at least one of: a primary secondary cell (PSCell) radio link failure (RLF)  is detected based at least in part on radio link monitoring (RLM) reference signal measurements, or a beam failure detection (BFD) is detected based at least in part on BFD beam failure detection (BFD) reference signal measurements; ( para [0067-0070] para fig. 4,8   UE is monitoring the link failure based on the given time primary secondary cell (PSCell) while the UE is operating in a secondary cell group (SCG) deactivated state); 0097-2406462101892 transmitting, to a secondary node, the SCG failure information message (para [0067-0070] para fig. 8, transmit, to a secondary node, the SCG failure information message); receiving, from the secondary node, a radio resource control (RRC) reconfiguration based at least in part on the SCG failure information message (para [0109-0112], fig. 8, receive, from the SgNB, a radio resource control (RRC) reconfiguration based at least in part on the SCG failure information message, a radio resource control for the UE to connect to the connecting); and transmitting, to the UE, the RRC reconfiguration received from the secondary node (para [0109-0112], fig. 8, transmit, to the UE, the RRC reconfiguration received from the secondary node).    
				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  8 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi further view of US PG Pub US 20220201504 A1 to Fujimuara et al (hereinafter Fujimuara).
	As per claim 8, Takahashi teaches the UE of claim 4, Fujimuara teaches wherein the RRC reconfiguration indicates that the UE is to transmit the SCG failure information message based at least in part on the BFD, and that the SCG failure information message is to include a beam measurement report (para [0077], RRC reconfiguration indicates that the UE is to transmit the SCG failure information message and SCG failure information message is to include a beam measurement report).  20220201504
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Takahashi by wherein the RRC reconfiguration indicates that the UE is to transmit the SCG failure information message based at least in part on the BFD, and that the SCG failure information message is to include a beam measurement report as suggested by Fujimuara, this modification would benefit  Takahashi for  allows optimal network control and that allows stable  communication to be maintained between a base station and user equipment.
	As per claim 10, Takahashi teaches the UE of claim 4, Fujimuara teaches wherein the RRC reconfiguration indicates that the SCG failure information message is to include one or more of the RLM reference signal measurements, the BFD reference signal measurements, or reference signal measurements separate from the RLM reference signal measurements and the BFD reference signal measurements (para [0077], reconfiguration indicates that the SCG failure information message is to include one or more of the RLM reference signal measurements, the BFD reference signal measurements, or reference signal measurements separate from the RLM reference signal measurements and the BFD reference signal measurements).  
 	Examiner supplies the same rationale as supplied in claim 8.
5.	Claim(s) 12-14, 21-24,30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi further view of WO/2020/114372 to CHENG et al (hereinafter CHENG).
	As per claim 12, Takahashi teaches the UE of claim 1, CHENG teaches wherein the one or more processors are further configured to: receive, from the master node, an SCG activation command to transition the UE from the SCG deactivated state to an SCG activated state, wherein the SCG activation command indicates a random access channel (RACH) parameter configuration,   (para [0206-0207], receive, from the master node, an SCG activation command to transition the UE from the SCG deactivated state to an SCG activated state, wherein the RACH parameter configuration defines one or more of beams to use for performing RACH and associated RACH occasions or preamble indices ).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Takahashi by wherein the one or more processors are further configured to: receive, from the master node, an SCG activation command to transition the UE from the SCG deactivated state to an SCG activated state, wherein the SCG activation command indicates a random access channel (RACH) parameter configuration,  as suggested by CHENG, this modification would benefit  Takahashi for  allows desirable way to reduce the latency associated with dual connectivity systems.
	As per claim 13, Takahashi teaches the UE of claim 1, CHENG teaches wherein the one or more processors are further configured to: transition from the SCG deactivated state to an SCG activated state  based at least in part
on transmitting the SCG failure information message (para [0206-0207],  transmission from deactivated state to activated state); determine that a timing advance timer has expired(para [0206-0207],  determine that a timing advance timer).; perform a random access channel (RACH) procedure to access the PSCell based    transitioning from the SCG deactivated state to the SCG activated state and further based on a timing advance timer expired (para [0206-0207], perform a random access channel (RACH) procedure to access the PSCell based at least in part on the timing advance timer being expired  ).  WO/2020/114372
	As per claim 14, Takahashi teaches the UE of claim 1, CHENG teaches wherein the one or more processors are further configured to: transition from the SCG deactivated state to an SCG activated state based at least in part on transmitting  the SCG failure information message (para [0206-0207], transition from the SCG deactivated state to an SCG activated state );   transmit a communication on a configured beam satisfying a measured signal quality based transitioning from the SCG deactivated state to the SCG activated state and further based on a timing advance timer not being expired. (para [0206-0207], determine to not perform a random access channel (RACH) procedure to access the PSCell based at least in part on the timing advance timer not being expired).  
 	Examiner supplies the same rationale as supplied in claim 12.
	As per claim 21, Takahashi teaches the master node of claim 15, CHENG teaches wherein the one or more processors are further configured to cause the master node to: transmit, to the UE, an SCG activation command to transition the UE from the SCG deactivated state to an SCG activated state based on transmitting the RRC reconfiguration, wherein the SCG activation command indicates a random access channel (RACH) parameter configuration (para [0206-0207], receive, from the master node, an SCG activation command to transition the UE from the SCG deactivated state to an SCG activated state, wherein the RACH parameter configuration defines one or more of beams to use for performing RACH and associated RACH occasions or preamble indices ).   
	Examiner supplies the same rationale as supplied in claim 12.
	As per claim 30, Takahashi teaches the method of claim 27, CHENG teaches further comprising: transmitting, to the UE, an SCG activation command to transition the UE from the SCG deactivated state to an SCG activated state based on transmitting the RRC reconfiguration, wherein the SCG activation command indicates a random access channel (RACH) parameter configuration(para [0206-0207], receive, from the master node, an SCG activation command to transition the UE from the SCG deactivated state to an SCG activated state, wherein the RACH parameter configuration defines one or more of beams to use for performing RACH and associated RACH occasions or preamble indices ).  
	Examiner supplies the same rationale as supplied in claim 12.
Allowable Subject Matter
 	Claim 6-7, 9, 11, 18-20, 23, 25-26, 28-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
On page 18-17 regarding applicant's argument applicant claims that, "in making the rejection, the Examiner asserts that TAKASHI’s paragraphs 67-70 discloses “performing a beam failure detection based on the measurement while the UE is in a connected state” and “transmitting to a master node of the primary group beams failure information message based on the radio link failure (RLF) detection based at least in part on the RLM reference signal measurements.” See Office Action, pages 3-4. However, as discussed during the interview, TAKASHI’s connected state does not disclose the claimed “the SCG deactivated state.”. Applicant's argument have been considered but are not persuasive. As Takahashi teaches as UE enters in deactivated state from both cells PSCell and SCell, so UE performs beam   link status, when it enters the deactivated at step 70 the UE is detects beam failures and sends SCG failures S80 to the masters node associated with MCG. So UE detects the beam failures before deactivated state and while the UE is operating in deactivate state. 
 	On page 19 regarding applicant's argument applicant claims that, Applicant respectfully submits that TAKAHASHI and CHENG do not disclose each and every feature recited in claim 22, as amended. For example, for at least the reasons provided above with respect to claim 1, TAKAHASHI and CHENG do not disclose at least “performing beam failure detection (BFD) reference signal measurements while the UE is operating in the SCG deactivated state; and transmitting, to a master node associated with a master cell group (MCG) while the UE is operating in the SCG deactivated state, an SCG failure information message if at least one of: a PSCell radio link failure (RLF) is detected based at least in part on the RLM reference signal measurements or a beam failure 1s detected based at least in part on the BFD reference signal measurements,” as recited in claim 22, as amended. CHENG does not remedy the deficiencies of TAKAHASHI. Applicant's argument have been considered but are not persuasive. As Takahashi teaches as UE enters in deactivated state from both cells PSCell and SCell, so UE performs beam  link status, when it enters the deactivated at step 70 the UE is detects beam failures and sends SCG failures S80 to the masters node associated with MCG. So UE detects the beam failures before deactivated state and while the UE is operating in deactivate state.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20210105765 A1; US Patent Publication US 20210029745 A1,   US Patent Publication US 20210274535 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467